 


113 HR 4166 RH: Lake Berryessa Recreation Enhancement Act of 2014
U.S. House of Representatives
2014-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 527
113th CONGRESS 2d Session 
H. R. 4166
[Report No. 113–696] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 6, 2014 
Mr. Thompson of California introduced the following bill; which was referred to the Committee on Natural Resources 
 

December 22, 2014
Additional sponsors: Mr. Young of Alaska, Mr. Rogers of Michigan, Mr. Fitzpatrick, Ms. Lofgren, Mr. Cleaver, Mr. Carson of Indiana, Mr. Crowley, Mr. Capuano, Mr. Nolan, Mr. Doggett, Mr. Hoyer, Mr. Schock, Mr. Himes, Mr. Scott of Virginia, Mr. Sherman, Mr. DeFazio, Ms. Lee of California, Mr. Peters of California, Ms. McCollum, Mrs. Bachmann, Mr. Pallone, Ms. Loretta Sanchez of California, Mrs. Negrete McLeod, Mr. Huffman, Mr. Keating, Mr. Swalwell of California, Mr. Kennedy, Mr. Lowenthal, Mr. Ruppersberger, Ms. Matsui, Ms. Tsongas, Mr. Peterson, Mr. McNerney, Mr. George Miller of California, Ms. Esty, Ms. Esty, Mr. Boustany, Mr. Bishop of New York, Mr. Michaud, Mr. Cicilline, Mr. Israel, Mr. Van Hollen, Mr. Farr, Mr. Hastings of Florida, Mr. Connolly, Mr. Yarmuth, Mr. Thompson of Pennsylvania, Mr. Blumenauer, Mr. Perlmutter, Mr. Garamendi, Mr. Courtney, Mr. Gallego, Mr. Castro of Texas, Mrs. Napolitano, Mr. Gene Green of Texas, Ms. Kuster, Ms. Eddie Bernice Johnson of Texas, Mr. Clyburn, Mr. Carney, Mr. Barrow of Georgia, Mr. Enyart, Mr. Neal, Mr. Cuellar, Mr. Cooper, Mr. Bishop of Georgia, Ms. Frankel of Florida, Ms. Slaughter, Mr. Levin, Mr. Danny K. Davis of Illinois, Mr. Rangel, Ms. Hahn, Mr. Pascrell, Mr. McDermott, Mr. Lewis, Mr. Gerlach, Mr. Barber, Ms. DeGette, Mr. Tonko, Mr. Veasey, Mr. Garcia, Mr. Higgins, Mr. Owens, Mr. Vela, Mr. Maffei, Mr. Waxman, Mr. Schrader, Mr. Broun of Georgia, Mr. Jones, Mr. Gutiérrez, Mr. Johnson of Georgia, Ms. Pingree of Maine, Mr. Sessions, Mr. Calvert, Mr. Cummings, Mr. Nunes, Mr. Gowdy, Mr. Conyers, Mr. Cárdenas, Mr. Rahall, Ms. Schakowsky, Mr. O'Rourke, Mr. Costa, Ms. Speier, Mr. Peters of Michigan, Mr. Deutch, Mr. Murphy of Florida, Ms. Eshoo, Ms. Chu, Mr. Tiberi, Mr. Griffin of Arkansas, Mr. Latta, Ms. Fudge, Mrs. McCarthy of New York, Mr. Cook, Mr. Moran, Mr. Kind, Mr. Shimkus, Mr. Buchanan, Mr. Brady of Texas, Mr. Benishek, Mr. Gary G. Miller of California, Mr. Denham, Mr. Schiff, Mrs. Capps, Mrs. Davis of California, Mr. Horsford, Ms. Kelly of Illinois, Ms. Waters, Ms. Clark of Massachusetts, Mrs. Beatty, Mr. LoBiondo, Mr. King of New York, Mrs. Brooks of Indiana, Mr. Hunter, Ms. Hanabusa, Mr. Vargas, Mr. Kildee, Ms. Velázquez, Mr. Miller of Florida, Mr. Westmoreland, Mr. Takano, Mr. Engel, Mr. Heck of Washington, Ms. Roybal-Allard, Mr. Barletta, Ms. Linda T. Sánchez of California, Mr. Butterfield, Mr. Payne, Mr. Kilmer, Mr. Dingell, Mr. Terry, Ms. Wasserman Schultz, Mr. Schneider, Mr. Becerra, Mr. Ruiz, Mr. Honda, Mr. Holt, Ms. Bass, Ms. Kaptur, Mr. Rush, Mr. Larson of Connecticut, Mr. David Scott of Georgia, Mr. Wolf, Ms. DelBene, Ms. Brownley of California, Mrs. Bustos, Mr. Grijalva, Mr. Campbell, Mr. Womack, Mr. Smith of Washington, Mr. Price of North Carolina, Ms. Sinema, Mr. Delaney, Ms. Bonamici, Mr. Polis, Mr. Larsen of Washington, Mr. Langevin, Ms. Gabbard, Mr. Bera of California, Mr. Visclosky, Mr. Welch, Ms. Jackson Lee, Ms. Sewell of Alabama, Ms. DeLauro, Mr. Thompson of Mississippi, Mr. Clay, Mr. Fattah, Mr. Ryan of Ohio, Mr. Walz, Mr. Ellison, Mr. McGovern, Mr. Braley of Iowa, Ms. Michelle Lujan Grisham of New Mexico, Mr. Loebsack, Ms. Shea-Porter, Mr. Brady of Pennsylvania, Mr. Sires, Mr. Richmond, Mr. Doyle, Mr. Tierney, Ms. Castor of Florida, Mrs. Lowey, Mr. Ben Ray Luján of New Mexico, Mr. Pastor of Arizona, Ms. Titus, Ms. Meng, Ms. Moore, Mr. McIntyre, Mr. Grayson, Mr. Serrano, Mr. Lynch, Mrs. Carolyn B. Maloney of New York, Ms. Brown of Florida, Ms. Wilson of Florida, Ms. Clarke of New York, Ms. Edwards, Mr. Pocan, Mr. Meeks, Mr. Poe of Texas, Mr. Cole, Mr. Crenshaw, Mr. Dent, Mr. Bilirakis, Mr. Meehan, Mr. Hanna, Mr. Cohen, and Mr. LaMalfa





December 22, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on March 6, 2014
 



A BILL 
To transfer recreational management authority for Lake Berryessa in the State of California from the Bureau of Reclamation to the Bureau of Land Management, and for other purposes. 
 

1.Short title; table of contents
(a)Short titleThis Act may be cited as the Lake Berryessa Recreation Enhancement Act of 2014.
(b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Findings; purposes.
Sec. 3. Definitions.
Sec. 4. Transfer of administrative jurisdiction.
Sec. 5. Management of Recreation Area.
Sec. 6. Continued authorities of Commissioner of Reclamation.
Sec. 7. Existing authorizations.
2.Findings; purposes
(a)FindingsCongress finds that—
(1)the Monticello Dam—
(A)was authorized by the Reclamation Project Act of 1939 (53 Stat. 1187);
(B)resulted in the formation of Lake Berryessa; and
(C)is operated by the Bureau of Reclamation;
(2)Lake Berryessa—
(A)covers approximately 28,915 acres of surface water and land;
(B)has 165 miles of shoreline;
(C)has a 2,000 acre wildlife area on the east side;
(D)is located less than 100 miles from both Sacramento, California and San Francisco, California; and
(E)has become an important regional recreation destination; and
(3)the recreational use at Lake Berryessa generates tourism that is important to local economies.
(b)PurposesThe purposes of this Act are—
(1)to provide diverse, high quality recreational facilities and services on the water and land surrounding Lake Berryessa;
(2)to conserve the natural, scenic, scientific, historic, economic, recreational, and other resource values contributing to the public use and enjoyment of that land and water;
(3)to promote cooperation between the Federal Government and private entities to manage that exceptional resource;
(4)to authorize the Secretary to manage certain resources under the Bureau of Land Management; and
(5)to transfer administrative jurisdiction over certain Federal land for management as a unit of the Bureau of Land Management.
3.DefinitionsIn this Act:
(1)DamThe term Dam means—
(A)the Monticello Dam; and
(B)any facility relating to the Monticello Dam.
(2)Recreation areaThe term Recreation Area means the Lake Berryessa Recreation Area designated by section 4(a).
(3)SecretaryThe term Secretary means the Secretary of the Interior.
(4)StateThe term State means the State of California.
4.Transfer of administrative jurisdiction
(a)EstablishmentSubject to valid existing rights, there is established the Lake Berryessa Recreational Area, the boundaries of which are described in subsection (c). In administering the Recreation Area, the Secretary shall not—
(1)diminish the levels of day-use occupancy, short-term occupancy and annual occupancy as set forth in the recreational use plan adopted by the Bureau of Reclamation on June 2, 2006, for the Recreation Area;
(2)diminish motorized boating or alter the Water Surface Zoning and Restrictions developed under Action 17 of the 1993 Recreation Area Management Plan Record of Decision and continued in the recreational use plan adopted by the Bureau of Reclamation on June 2, 2006, for the Recreation Area;
(3)close trails or limit recreational hiking and equine access to trails on lands in the Recreation Area; and
(4)negatively impact hunting, fishing, shooting sports, or trapping on the lands and waters within the boundaries of the Recreation Area.
(b)Transfer of administrative jurisdictionAdministrative jurisdiction over the Federal land described in subsection (c), including any improvements thereon, is transferred from the Bureau of Reclamation to the Bureau of Land Management for administration of the Recreation Area.
(c)Description of landThe land referred to in subsection (a) is the approximately 30,221 acres of land administered by the Bureau of Reclamation that is underlying or adjacent to Lake Berryessa and identified as Lake Berryessa Reclamation Lands Solono Project on the map dated September 15, 2014.
5.Management of Recreation Area
(a)In generalSubject to the authority of the Secretary under section 6, the Secretary shall manage the Recreation Area in accordance with sections 601 through 604 of Public Law 93–493.
(b)Applicable lawSubject to valid existing rights, the Secretary shall administer the Recreation Area in accordance with laws (including regulations) applicable to units of the public lands of the Bureau of Land Management.
(c)WatersNothing in this Act—
(1)affects the use or allocation, in existence on the date of the enactment of this Act, of any water, water right, or interest in water;
(2)affects any vested absolute or decreed conditional water right in existence on the date of the enactment of this Act, including any water right held by the United States;
(3)affects any interstate water compact in existence on the date of the enactment of this Act;
(4)authorizes or imposes any new reserved Federal water rights;
(5)relinquishes or reduces any water rights reserved or appropriated by the United States in the State on or before the date of the enactment of this Act;
(6)impairs the ability of the Bureau of Reclamation and its managing partners to operate, maintain, or manage Monticello Dam and other Solano Project facilities in accordance with the purposes of such project; or
(7)modifies, changes, or supersedes any water contract or agreements approved or administered by the Bureau of Reclamation or Solano County Water Agency or Solano Irrigation District.
(d)Existing agreementsTo benefit the interests of the public, the Secretary shall act in accordance with any agreement in existence on the date of the enactment of this Act, including those with any organization for the management of—
(1)campgrounds located in the Recreation Area;
(2)marinas located in the Recreation Area;
(3)lodging facilities located in the Recreation Area;
(4)food and beverage services located in the Recreation Area; and
(5)boating and boat rental facilities located in the Recreation Area.
(e)Adoption of recreational use planTo manage the Recreation Area, the Secretary shall adopt and use the recreational use plan adopted by the Bureau of Reclamation on June 2, 2006, for the Recreational Area. The adoption of this plan shall not constitute a major federal action for the purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). This action is not subject to judicial review.
6.Continued authorities of Commissioner of ReclamationNothing in this Act or any subsequent management plan shall impair the ability of the Bureau of Reclamation and its managing partners to operate, maintain, or manage Monticello Dam, Lake Berryessa, and other Solano Project facilities in accordance with that project’s authorized purposes. The Commissioner of Reclamation shall continue to administer and operate—
(1)the Dam; and
(2)any power facility relating to the Dam.
7.Existing authorizations
(a)In generalExcept as provided in subsections (b) and (c), nothing in this Act affects any authorization in effect as of the date of the enactment of this Act made by any department or agency of the Federal Government for the use of land or water located within the Recreation Area (referred to in this section as an existing authorization).
(b)Assumption of existing authorizationNot later than 1 year after the date of the enactment of this Act, the Secretary shall assume the administration of any existing authorization, with such revisions as necessary to align the authorization with existing law and policies of the Bureau of Land Management.
(c)Renewal of existing authorizationThe renewal of any existing authorization shall be made in accordance with such terms and conditions as the Secretary may prescribe.
 

December 22, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
